DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both the linear intake ducts on either side of the capsule chamber 1 and the intake ducts formed by the spaces between the four blades.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, 9, 12, 15, and 17-20 are objected to because of the following informalities:
Claim 1 line 3 recites “the top”, and is suggested to read --a top-- in order to have proper antecedent basis. 
Claim 1 line 3 recites “the bottom”, and is suggested to read --a bottom-- in order to have proper antecedent basis. 
Claim 1 lines 4-5 recites “the outside air”, and is suggested to read --outside air-- in order to have proper antecedent basis. 
Claim 1 line 9 recites “the number”, and is suggested to read --a number-- in order to have proper antecedent basis. 
Claim 1 line 13 recites “the number”, and is suggested to read --a number-- in order to have proper antecedent basis. 
Claim 1 line 14 recites “the bottom”, and is suggested to read --a bottom-- in order to have proper antecedent basis. 
Claim 5 lines 1-2 recites “on the capsule chamber”, and is suggested to read --on one of the capsule chambers-- in order to more clearly show that one of the multiple capsule chambers previously claimed is being referenced. 
Claim 5 line 2 recites “in the following matter”, and is suggested to read --as follows-- in order to avoid antecedent basis issues. 
Claim 9 line 1 recites “the size”, and is suggested to read --a size-- in order to have proper antecedent basis. 
Claim 12 line 2 recites “the top”, and is suggested to read --a top-- in order to have proper antecedent basis. 
Claim 15 line 2 recites “the height”, and is suggested to read --a height-- in order to have proper antecedent basis. 
Claim 17 line 2 recites “the shape”, and is suggested to read --a shape-- in order to have proper antecedent basis. 
Claim 18 line 1 recites “the air resistance”, and is suggested to read --an air resistance-- in order to have proper antecedent basis. 
Claim 19 line 1 recites “the length”, and is suggested to read --a length-- in order to have proper antecedent basis. 
Claim 19 line 2 recites “25-35mm”, and is suggested to read --25-35 mm-- in order to have correct a typographical error. 
Claim 20 line 6 recites “the middle”, and is suggested to read --a middle-- in order to have proper antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “can” in line 2 is confusing, as it is unclear whether or not the following limitations are optional for the claimed invention. Moreover, the limitation “the top of the capsule chambers is open, and the bottom and/or the side walls of the capsule chambers” in lines 3-4 is confusing, as it is unclear whether each capsule chamber has its own individual top, bottom, and side walls, or if all of the capsule chambers together share a top, bottom, and side walls. Additionally, the limitation “at least the number of the needles is same as that of matching capsule chambers” in lines 13-14 is confusing, as it is not clear what is meant by this limitation (i.e. Is the number of needles for each capsule chamber the same, for example each capsule chamber having two needles? Or is there just one needle for every capsule chamber? Or is there at least one needle for every capsule chamber, where some capsule chambers could have more needles than others?). Furthermore, the limitations "the capsule" recited in line 2, “the side walls” in lines 3-4, “the user” in line 6, and “the width direction” in line 12 have insufficient antecedent basis for these limitations in the claim.
Regarding claim 2, the limitation “its” in line 2 is confusing, as it is unclear as to what limitation is being referenced. Moreover, the limitation “at least one deflected intake duct group…comprises at least two deflected intake ducts” in lines 2-3 is confusing, as it is unclear whether this limitations is part of or different from the “intake ducts” previously claimed in claim 1. Furthermore, the limitation "the central axis" recited in line 4 has insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the limitation “a central axis” in line 3 is confusing, as it is unclear whether or not this limitation is the same the central axis previously claimed in claim 2. 
Regarding claim 4, the limitation “two deflected intake ducts” in line 2 is confusing, as it is unclear whether this limitation is part of or different from the intake ducts previously claimed in claim 1, as well as whether this limitation is part of or different from the at least two deflected intake ducts previously claimed in claim 2. Moreover, the limitation “the side wall” in line 2 is confusing, as it is unclear whether this limitation is part of or different from the side walls previously claimed in claim 1.
Regarding claim 5, the limitation “the intake ducts” in line 1 is confusing, as it is unclear whether this limitation is meant to reference the intake ducts previously claimed in claim 1 and/or the at least two deflected intake ducts previously claimed in claim 2. Moreover, each mention of “a deflected intake duct group” in lines 3, 4, 6, and 8 is confusing, as it is unclear whether or not they are meant to be new and separate limitations from each other, as well as whether or not they are meant to reference the deflected intake duct group originally claimed in claim 2 and/or the intake ducts originally claimed in claim 1. Additionally, each mention of the limitation “the side wall” in lines 4, 7, and 9 is confusing, as it is unclear whether this limitation is part of or different from the side walls previously claimed in claim 1. Furthermore, the limitation "the lower part" recited in line 9 has insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation the limitation "the opening" recited in line 2 has insufficient antecedent basis for this limitation in the claim. Moreover, the limitation “the side wall” in line 3 is confusing, as it is unclear whether this limitation is part of or different from the side walls previously claimed in claim 1 and/or the side wall previously claimed in claim 5.
Regarding claim 7, the limitation “a fixed impellor as a whole” in line 2 is confusing, as it is unclear what is meant by the phrase “as a whole”.
Regarding claim 8, the limitation "the diameter" recited in line 1 has insufficient antecedent basis for this limitation in the claim. Moreover, the limitation “the small holes are symmetrically opened around but not towards the central axis of the outlet duct” in lines 4-5 is confusing, as it is not clear what is meant by the phrase “but not towards” in relation to the small holes and the central axis. For the purposes of examination, the phrase “but not towards” is being interpreted as meaning a central axis about which one of the small holes is formed does not perpendicularly cross the central axis of the outlet duct. Furthermore, the limitation the limitation "the central axis" recited in line 5 has insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the limitation “from that of” in line 2 is confusing, as it is unclear what limitation is being referenced with the term “that”. 
Regarding claim 10, the limitation the limitation "the lower part" recited in line 1 has insufficient antecedent basis for this limitation in the claim. Moreover, the limitation “some sub-ducts” in line 2 is confusing, as there are no clear metes and bounds for the quantity of sub-ducts. Additionally, the limitation “gradually gathers” in line 3 is confusing, as it is unclear what is meant by this phrase (i.e. What is being gathered by the sub-ducts? How or by what structure would the gathering be made gradual?). Furthermore, the limitation “cross-sections thereof” in line 5 is confusing, as it is unclear which limitations have cross-sections being references with the term “thereof”.
Regarding claim 11, the limitation “the cross-section” in line 1 is confusing, as it is unclear whether or not this is meant to be a part of or separate from the “cross-sections thereof” previously claimed in claim 10. Moreover, the limitation “gradually narrow first” in line 2 is confusing, as it is unclear what is meant by including the term “first”. Furthermore, the limitation “and then remain” in line 2 is confusing, as it is unclear what is meant by this phrase (i.e. and then remain what? Remain the same size? Remain open? Remain in a certain location? Etc.).
Regarding claim 12, the limitation “the cross-section” in line 1 is confusing, as it is unclear whether or not this is meant to be a part of or separate from the “cross-sections thereof” previously claimed in claim 10.
Regarding claim 13, the limitation “gradually increases first” in line 2 is confusing, as it is unclear what is meant by including the term “first”. Furthermore, the limitation “and then remain” in line 2 is confusing, as it is unclear what is meant by this phrase (i.e. and then remain what? Remain the same size? Remain open? Remain in a certain location? Etc.).
Regarding claim 14, the limitation “a sub-duct” in line 1 is confusing, as it is unclear whether or not this is meant to be a part of or separate from the “some sub-ducts” previously claimed in claim 10. Additionally, the limitation “gradually gather” in line 3 is confusing, as it is unclear what is meant by this phrase (i.e. What is being gathered by the sub-duct? How or by what structure would the gathering be made gradual?).
Regarding claim 15, the limitation “than that of” in line 2 is confusing, as it is unclear what limitation is being referenced with the term “that”. 
Regarding claim 16, the limitations “the cross-section of the sub-baffles” in line 1 and "the center" recited in line 2 have insufficient antecedent basis for these limitations in the claim.
Regarding claim 17, the limitation "the plane mirror symmetry" recited in line 3 has insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the limitation “0.0325KPa0.5 minutes/liter” in line 2 is confusing, as it is unclear if the Applicant means to take the square root of 0.0325KPa*minutes/liter, or if the Applicant meant 0.0325KPa*0.5 minutes/liter which would match the Applicant’s specification para. [0080]. 
Regarding claim 20, the limitation "the connecting line" recited in line 4 and “the middle” in line 6 have insufficient antecedent basis for these limitations in the claim. Moreover, the limitation “can” in line 6 is confusing, as it is unclear whether or not the following limitations are optional for the claimed invention. Additionally, the limitations “a first actuator and a second actuator” in line 3 is confusing, as it is unclear whether these actuators are meant to be a part of or different from the actuators previously claimed in claim 1. Furthermore, the limitation “from both sides to the middle” in line 6 is confusing, as it is unclear as to what limitation’s sides and middle is being referenced.
Any remaining claims are rejected based on their dependency on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Von Shuckmann (US 2015/0059747 A1) in view of Djupesland et al. (US 2008/0289629 A1) and Althorpe et al. (US 2016/0022931 A1).
Regarding claim 1, as best understood, Von Shuckmann discloses a dry powder inhaler (device for inhaling powdery substances) (abstract), comprising: 
a capsule chamber, which is a cylindrical chamber that can hold the capsule upright, the top of the capsule chamber is open (capsule chamber 28 is cylindrical and holds a capsule 31 upright; chamber 28 has an opening on top through the cover 27) (Figs. 2-5; para. [0040]; para. [0042]), and the bottom and/or the side walls of the capsule chamber is provided with an intake duct ventilating with the outside air (airflow sucked in through opening 43 to enter the capsule chamber 28; opening 43 is at the bottom and side of the chamber 28) (Figs. 3-5; para. [0052]); 
actuators, comprising puncture needles, mounted for the user to operate to move toward the side walls of the capsule chamber to puncture the capsule (needles 43 move in towards the side walls of the capsule chamber 28 to pierce the capsule 31 when the button 36 is pressed by a user) (Figs. 3-5; paras. [0059-0060]); 
nozzle, comprising an outlet duct under the nozzle (mouthpiece 4 outlet 6 has a mouthpiece duct 5 underneath) (Figs. 3-5; para. [0025]); 
the actuators are mounted with needles in the width direction of the actuators (the needles 43 are longitudinally arranged along the same direction as the width of the capsule 31) (Figs. 3-5).
Von Shuckmann does not disclose the number of the capsule chambers is two to four, and all the capsule chambers are arranged in parallel to form an integral multi-capsule chamber, the actuators are mounted individually or in common among the capsule chambers, at least the number of the needles is same as that of matching capsule chambers.
However, Djupesland teaches a device for delivering  substance to a user (Djupesland; abstract) wherein the number of the capsule chambers is two to four (two capsule-containing members 133, each with its own capsule C) (Djupesland; Figs. 3(a)-3(f); para. [0058]), and all the capsule chambers are arranged in parallel to form an integral multi-capsule chamber (capsule-containing members 133 are parallel, and they are paired together to form a multi-capsule chamber in which the capsules C are simultaneously pierced) (Djupesland; Figs. 3(a)-3(f); para. [0056]), the actuators are mounted individually among the capsule chambers (each capsule-containing member 133 has its own individual piercing elements 183, 185) (Djupesland; Figs. 3(a)-3(f); para. [0078]), at least the number of the needles is same as that of matching capsule chambers (each capsule-containing member 133 has two piercing elements 183, 185) (Djupesland; Figs. 3(a)-3(f); para. [0078]). Furthermore, according to the MPEP 2144.04(VI)(B), the mere duplication of parts has no patentable significance unless a new or unexpected result is produced. In this case, the duplication of the capsule chambers and actuators would not produce an unexpected result, as this duplication would obviously allow for another capsule to get pierced and its contents dispensed to a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Von Shuckmann device such that the number of the capsule chambers is two to four, and all the capsule chambers are arranged in parallel to form an integral multi-capsule chamber, the actuators are mounted individually among the capsule chambers, at least the number of the needles is same as that of matching capsule chambers, as taught by Djupesland, for the purpose of enabling one device to deliver two different substances to a user (Djupesland; para. [0086]; para. [0088]).
Von Shuckmann does not disclose a screen cover is mounted at the bottom of the outlet duct under the nozzle, and a screen is fixed in the screen cover and separately connected to the top of the multi-capsule chamber, making the screen cover the top of all of the capsule chambers.
However, Althorpe teaches a dry powder inhaler (Althorpe; abstract) including a screen cover is mounted at the bottom of the outlet duct under the nozzle (fitting 64 for holding a filter 62; fitting 64 is at the bottom of passageway 56 with inlet 58, all under the outlet 60) (Althorpe; Figs. 7-8; para. [0083]), and a screen is fixed in the screen cover and separately connected to the top of the capsule chamber (filter 62 fixed in fitting 64; the middle of filter 62 is at the top of the medicament chamber 54, the middle of the filter 62 being at the chamber 54 separately from the fitting 64 which is only around the perimeter of the filter 62) (Althorpe; Figs. 7-8; para. [0083]), making the screen cover the top of the capsule chamber (filter 62 covers the top of the chamber 54) (Althorpe; Figs. 7-8; para. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Von Shuckmann device to include a screen cover is mounted at the bottom of the outlet duct under the nozzle, and a screen is fixed in the screen cover and separately connected to the top of the capsule chamber, making the screen cover the top of all of the capsule chamber, as taught by Althorpe, for the purpose of helping to ensure any capsule debris is retained in the chamber and is not inhaled (Althorpe; para. [0095]).
With this modification, the modified Von Shuckmann device would thus have the screen is fixed in the screen cover and separately connected to the top of the multi-capsule chamber, and the screen cover the top of all of the capsule chambers (the Von Shuckmann device was previously modified by Djupesland to have the multi-capsule chamber; the modification of Von Shuckmann with Althorpe would be modifying the bottom of Von Shuckmann’s single mouthpiece duct 5 to have the Althorpe screen and screen cover; as there is only one Von Shuckmann mouthpiece duct 5, there would only be one Althorpe filter 62 fixed in fitting 64, and the Von Shuckmann duct 5 with Althorpe filter 62 fixed in fitting 64 would be for covering all of the Von Shuckmann/Djupesland capsule chambers) (Von Shuckmann, Figs. 3-5; Djupesland, Figs. 3(a)-3(f), para. [0056], para. [0058]; Althorpe, Figs. 7-8, para. [0083]).
Regarding claim 9, as best understood, the modified Von Shuckmann teaches wherein the size of the intake duct and/or top opening of at least one of the capsule chambers is different from that of other of the capsule chambers (Von Shuckmann was previously modified by Djupesland to have duplicate capsule chambers 28, the capsule chambers each comprising of an opening on top through the cover 27 and an opening 43 through which airflow is sucked into the chamber 28; the opening through cover 27 and the opening 43 are different sizes, and so would similarly be different sizes in duplicate chambers 28; in other words, the opening through cover 27 of one capsule chamber 28 would be a different size than the opening 43 of a duplicate chamber 28) (Von Shuckmann, Figs. 2-5, para. [0040], para. [0042], para. [0052]; Djupesland, Figs. 3(a)-3(f), para. [0056], para. [0058]).
Regarding claim 20, as best understood, the modified Von Shuckmann teaches wherein the multi-capsule chamber is composed of a first capsule chamber and a second capsule chamber which are closely arranged (the two capsule-containing members 133, each with its own capsule C, are close to each other) (Djupesland; Figs. 3(a)-3(f); para. [0058]), and a first actuator and a second actuator are arranged at both ends of the connecting line where the first capsule chamber and the second capsule chamber are located (the needles 183 for each capsule-containing member 133 are in-line with each other such that a line can be drawn longitudinally through both needles 183, this line intersecting both capsule-containing members 133) (Djupesland; Figs. 3(a)-3(f); para. [0058]), the first actuator and the second actuator can move from both sides to the middle so as to puncture the capsules in the first capsule chamber and the second capsule chamber, respectively (the needles in Von Shuckmann and Djupesland both pierce a capsule by moving from the side of a chamber into the middle of a chamber where the capsule is located) (Von Shuckmann, Figs. 3-5; paras. [0059-0060]; Djupesland, Figs. 3(a)-3(f), para. [0058]).
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Von Shuckmann in view of Djupesland and Althorpe as applied to claim 1 above, and further in view of Young (US 4,423,724).
Regarding claim 2, as best understood, the modified Von Shuckmann teaches the invention as previously claimed, but does not teach wherein each capsule chamber is provided at its bottom and/or side wall with at least one deflected intake duct group, the deflected intake duct group comprises at least two deflected intake ducts which are arranged around the central axis of the capsule chamber, and simultaneously deflect clockwise or counterclockwise.
However, Young teaches an inhalation device for powdered medicament (Young; abstract) wherein each capsule chamber is provided at its bottom and/or side wall with at least one deflected intake duct group (capsule-receiving cavity 11 has a swirl chamber 10 and passageways 9 on its bottom/side wall) (Young; Figs. 5-6; col. 3, lines 10-25), the deflected intake duct group comprises at least two deflected intake ducts which are arranged around the central axis of the capsule chamber, and simultaneously deflect clockwise or counterclockwise (two passageways 9 are arranged around the central axis of cavity 11, both passageways 9 would deflect the air in a clockwise or counterclockwise direction) (Young; Figs. 5-6; col. 3, lines 10-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Von Shuckmann opening 43 of capsule chamber 28 such that each capsule chamber is provided at its bottom and/or side wall with at least one deflected intake duct group, the deflected intake duct group comprises at least two deflected intake ducts which are arranged around the central axis of the capsule chamber, and simultaneously deflect clockwise or counterclockwise, as taught by Young, for the purpose of providing a swirl or vortex of air to rotate the capsule, expel medicament powder from the capsule, and entrain the medicament powder into an air stream for inhalation (Young; col. 4, lines 34-41), thereby improving the deagglomeration of the medicament powder.
Regarding claim 3, as best understood, the modified Von Shuckmann teaches wherein the deflected intake ducts of the deflected intake duct group of each capsule chamber have the same shape and size, and are evenly arranged around a central axis of the capsule chamber (passageways 9 are the same shape and size, and are evenly arranged about the central axis of chamber 10 with cavity 11) (Young; Figs. 5-6).
Regarding claim 4, as best understood, the modified Von Shuckmann teaches wherein the deflected intake duct group comprises two deflected intake ducts which are tangent to the side wall of the capsule chamber (passageways 9 are tangential into the sides of chamber 10 with cavity 11) (Young; Figs. 5-6; col. 3, lines 10-25).
Regarding claim 5, as best understood, the modified Von Shuckmann teaches wherein the intake ducts are provided on the capsule chamber in the following manner: 
a deflected intake duct group is provided at the bottom of the capsule chamber, and a deflected intake duct group is provided at the side wall of the capsule chamber (the Von Shuckmann device was previously modified such that the Von Shuckmann opening 43 would have the Young chamber 10 with passageways 9; the Von Shuckmann opening 43 is both at the bottom of the chamber 28 and at the side wall of chamber 28) (Von Shuckmann, Figs. 3-5; Young, Figs. 5-6, col. 3 lines 10-25).
Regarding claim 6, as best understood, the modified Von Shuckmann teaches wherein the opening of the deflected intake ducts on the side wall of the capsule chamber has a long-strip shape, which is arranged longitudinally along the side wall (passageways 9 have a long strip shape, passageways 9 are arranged longitudinally along the side of the chamber 10 with cavity 11) (Young; Figs. 5-6; col. 3, lines 10-25).
Regarding claim 7, as best understood, the modified Von Shuckmann teaches wherein the deflected intake duct group is arranged at the bottom of the capsule chamber as a fixed impeller as a whole (the Von Shuckmann opening 43 with the Young chamber 10 and passageways 9 is at the bottom of the Von Shuckmann chamber 28; the Young chamber 10 and passageways 9 are fixed, and function to induce or impel air into the Von Shuckmann chamber 28) (Von Shuckmann, Figs. 3-5; Young, Figs. 5-6, col. 3 lines 10-25).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Von Shuckmann in view of Djupesland and Althorpe as applied to claim 1 above, and further in view of Whaley et al. (US 6,119,688).
Regarding claim 8, as best understood, the modified Von Shuckmann teaches the invention as previously claimed, including wherein the diameter of the outlet duct gradually decreases from bottom to top, and a narrow neck is formed before arriving at the nozzle (Althorpe inlet 59 through fitting 64 has a diameter which get narrower from the bottom to the top before reaching the Althorpe inhalation passageway 56, the passageway 56 being equivalent to the Von Shuckmann duct 5; the Von Shuckmann duct 5 is a narrow neck before the mouthpiece 4 outlet 6) (Von Shuckmann, Figs. 3-5; Althorpe, Fig. 8, para. [0083]), but does not teach two small holes ventilating with the outside air are provided under the narrow neck of the outlet duct, and the small holes are symmetrically opened around but not towards the central axis of the outlet duct.
However, Whaley teaches a powdered medicament dispenser (Whaley; abstract) including two small holes ventilating with the outside air are provided under the narrow neck of the outlet duct, and the small holes are symmetrically opened around but not towards the central axis of the outlet duct (two air entrance holes or channels 62 afford airflow from outside the device; the air entrance holes or channels 62 are symmetrically around and under the narrow neck of delivery passageway 16A, and are at a less than 90 degree angle, preferably approximately 0 degrees, to the passageway 16A) (Whaley; Fig. 13; col. 15, lines 4-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Von Shuckmann device to include two small holes ventilating with the outside air are provided under the narrow neck of the outlet duct, and the small holes are symmetrically opened around but not towards the central axis of the outlet duct, as taught by Whaley, for the purpose of ensuring the user can draw the dispersed powder completely through the delivery passageway and into the lungs (Whaley; col. 14, lines 20-24), as well as for the purpose of providing a more laminar flow of air to the user (Whaley; col. 15, lines 4-11).
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Von Shuckmann in view of Djupesland, Althorpe, and Young as applied to claim 2 above, and further in view of Donovan (US 2012/0145150 A1, hereinafter Donovan ‘150).
Regarding claim 10, as best understood, the modified Von Shuckmann teaches the invention as previously claimed, but does not teach wherein the lower part of the outlet duct is divided by a central baffle to form some sub-ducts, which are respectively connected to the top of each capsule chamber, each sub-duct gradually gathers from the top of each capsule chamber from bottom to top toward the central baffle, and cross-sections thereof gradually narrow.
However, Donovan ‘150 teaches a dry powder inhaler (Donovan ‘150; abstract) wherein the lower part of the outlet duct is divided by a central baffle to form some sub-ducts, which are respectively connected to the top of each capsule chamber (wall splits outlet flow channel 804 into two outlet flow channels 805a, 805b, each of which are connected to the top of a respective chamber 802a, 802b) (Donovan ‘150; Fig. 8D; para. [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Von Shuckmann device such that the lower part of the outlet duct is divided by a central baffle to form some sub-ducts, which are respectively connected to the top of each capsule chamber, as taught by Donovan ‘150, for the purpose of improving the fine particle fraction values of the doses from each chamber (Donovan ‘150; Fig. 8D; paras. [0116-0118]).
With this modification, the modified Von Shuckmann device would thus teach each sub-duct gradually gathers from the top of each capsule chamber from bottom to top toward the central baffle, and cross-sections thereof gradually narrow (Von Shuckmann was previously modified by Althorpe to have a fitting 64 at the bottom of passageway 56 with inlet 58, which would thus be at the bottom of the Von Shuckmann duct 5, such that the overall duct starts wide at the bottom, narrows until a neck, then widens again at the top; with the modification to include the Donovan ‘150 wall in the outlet duct, sub-ducts in the Von Shuckmann duct 5 with Althorpe fitting 64 and inlet 58 would thus be formed, which start as having wide cross sections just above the capsule chambers which gradually taper and narrow traveling up the outlet duct until the neck of the duct is reached) (Von Shuckmann, Figs. 3-5; Althorpe, Figs. 7-8, para. [0083]; Donovan ‘150, Fig. 8D, para. [0115]).
Regarding claim 11, as best understood, the modified Von Shuckmann teaches wherein the cross-sections of the sub-ducts gradually narrow first, and then remain (Von Shuckmann was previously modified by Althorpe to have a fitting 64 at the bottom of passageway 56 with inlet 58, which would thus be at the bottom of the Von Shuckmann duct 5, such that the overall duct starts wide at the bottom, narrows until a neck, then widens again at the top; with the modification to include the Donovan ‘150 wall in the outlet duct, sub-ducts in the Von Shuckmann duct 5 with Althorpe fitting 64 and inlet 58 would thus be formed, which start as having wide cross sections just above the capsule chambers which gradually taper and narrow traveling up the outlet duct until the neck of the duct is reached, then the cross-sections would remain the same size while in the neck of the outlet duct) (Von Shuckmann, Figs. 3-5; Althorpe, Figs. 7-8, para. [0083]; Donovan ‘150, Fig. 8D, para. [0115]).
Regarding claim 12, as best understood, the modified Von Shuckmann teaches wherein the cross-section of the outlet duct gradually increases in a direction from the top of the central baffle toward the nozzle (Von Shuckmann duct 5 has a narrower neck which widens into the mouthpiece outlet 6 going from the direction of the capsule chamber 28 towards the mouthpiece outlet 6; the top of the Donovan ‘150 central baffle being the portion of the baffle closest to the capsule chambers) (Von Shuckmann, Figs. 3-5; Donovan ‘150, Fig. 8D, para. [0115]).
Regarding claim 13, as best understood, the modified Von Shuckmann teaches wherein the cross-section of the outlet duct gradually increases first, and then remains (Von Shuckmann duct 5 cross-section gradually increases from the narrower neck in the middle of the duct 5 to the wider mouthpiece 4, which then remains increasing until the end of the mouthpiece outlet 6 is reached) (Von Shuckmann; Figs. 3-5).
Regarding claim 14, as best understood, the modified Von Shuckmann teaches wherein a sub-duct comprises one or more sub-baffles (Von Shuckmann grating 32 covers the entire bottom of the duct 5, and this grating has arms radially positioned which would extend into the modified Von Shuckmann sub-ducts, thereby acting as baffles) (Von Shuckmann, Fig. 6, para. [0061]; Donovan ‘150, Fig. 8D, para. [0115]), the sub-baffles divide the sub-duct into narrower ducts, which gradually gather from bottom to top from the top of each capsule chamber toward the central baffle (Von Shuckmann grating 32 would extend into the modified Von Shuckmann sub-ducts, thereby making narrower ducts in the sub-ducts in-between the grating 32 arms; Von Shuckmann grating 32 would be between the top of a capsule chamber 28 and the Donovan ‘150 central baffle which extends all the way up the outlet duct; air and powder would be gathered from the Von Shuckmann capsule chamber 28, up through the grating 32, and then up along the Donovan ‘150 central baffle through the Von Shuckmann duct 5; the narrower ducts would widen out into the sub-ducts in a direction from the capsule chamber 28 to the duct 5 after passing the grating 32) (Von Shuckmann, Figs. 3-6, para. [0061]; Donovan ‘150, Fig. 8D, para. [0115]).
Regarding claim 15, as best understood, the modified Von Shuckmann teaches wherein the height of the sub-baffles is lower than that of the central baffle (Von Shuckmann grating 32 is at the bottom of the duct 5, while the Donovan ‘150 central baffle extends all the way up the outlet duct, thus the grating 32 is lower than the central baffle) (Von Shuckmann, Figs. 3-6, para. [0061]; Donovan ‘150, Fig. 8D, para. [0115]).
Regarding claim 16, as best understood, the modified Von Shuckmann teaches wherein the cross-section of the sub-baffles is arranged radially with the center baffle as the center (Von Shuckmann grating 32 has arms and spaces between the arms arranged radially around a center of the duct 5; as the Donovan ‘150 central baffle would be inserted through the center of the Von Shuckmann duct 5, the cross-sections of the Von Shuckmann grating arms and spaces would also be radially arranged around the Donovan ‘150 center baffle) (Von Shuckmann, Figs. 3-6, para. [0061]; Donovan ‘150, Fig. 8D, para. [0115]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Von Shuckmann in view of Djupesland, Althorpe, Young, and Donovan ‘150 as applied to claim 16 above, and further in view of Donovan (US 2013/0340747 A1, hereinafter Donovan ‘747).
Regarding claim 17, as best understood, the modified Von Shuckmann teaches the invention as previously claimed, including wherein the number of capsule chambers is two (Djupesland has two capsule-containing members 133; Donovan ‘150 has two chambers 802a, 802b) (Djupesland, Figs. 3(a)-3(f), para. [0058]; Donovan ‘150, Fig. 8D), but does not teach the shape of the cross-section of the sub-baffles is X-shaped, which takes the central baffle as the plane mirror symmetry.  
However, Donovan ‘747 teaches a dry powder inhaler (Donovan ‘747; abstract) wherein the shape of the cross-section of the sub-baffles is X-shaped (a retaining member 1332 has an x-shape, and allows air and powdered medicament to pass through while preventing other objects from passing through) (Donovan ‘747; Figs. 14, 18-19; para. [0203]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Von Shuckmann grating 32 such that the shape of the cross-section of the sub-baffles is X-shaped, as taught by Donovan ‘747, for the purpose of providing the grating with an alternate suitable shape for allowing air and powder to pass through while preventing the passage of other objects (Donovan ‘747; para. [0203]) which one of ordinary skill in the art could reasonably expect to perform similarly well as the Von Shuckmann grating 32 shape. 
With this modification, the modified Von Shuckmann device would thus teach the shape of the cross-section of the sub-baffles is X-shaped, which takes the central baffle as the plane mirror symmetry (an X-shape is symmetrical with the center being the plane of mirror symmetry; as the Donovan ‘150 central baffle would be in the middle of the Von Shuckmann duct 5, it would also be in the middle of the Von Shuckmann grating 32 modified to be X-shaped by Donovan ‘747, and so the Donovan ‘150 central baffle would be the plane of mirror symmetry for the X-shape) (Von Shuckmann, Figs. 3-6, para. [0061]; Donovan ‘150, Fig. 8D, para. [0115]; Donovan ‘747, Figs. 14 and 18-19, para. [0203]).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Von Shuckmann in view of Djupesland, Althorpe, Young, Donovan ‘150, and Donovan ‘747 as applied to claim 17 above, and further in view of Zierenberg (US 2003/0235538 A1), or alternatively further in view of Palmer et al. (US 2010/0000528). 
Regarding claim 18, as best understood, the modified Von Shuckmann teaches the invention as previously claimed, but does not teach wherein the air resistance of the dry powder inhaler is 0.0325KPa0.5 minutes/liter.
However, if the Applicant meant the limitation “0.0325KPa0.5 minutes/liter” means to take the square root of 0.0325KPa*minutes/liter, then Zierenberg teaches an inhaler (Zierenberg; abstract) wherein the air resistance of the dry powder inhaler is 0.0325KPa0.5 minutes/liter (flow resistance of about 0.01-0.1 kPa0.5min/L) (Zierenberg; abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Von Shuckmann device such that  the air resistance of the dry powder inhaler is 0.0325KPa0.5 minutes/liter, as taught by Zierenberg, for the purpose of improving the efficiency of administering an inhalable powder (Zierenberg; para. [0022]).
Alternatively, if the Applicant meant the limitation “0.0325KPa0.5 minutes/liter” means 0.0325KPa*0.5 minutes/liter (i.e. 0.01625 KPa*min/L), which would match the Applicant’s specification para. [0080], then Palmer teaches a medicament dispenser (Palmer; abstract) wherein the air resistance of the dry powder inhaler is 0.0325KPa* 0.5 minutes/liter (airflow resistance of 1-5 kPa for 30-100 L/min; with 1kPa and 61.54 L/min, the result would be 1kPa*1min/61.54L, which equals approximately 0.01625 kPa*min/L) (Palmer; para. [0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Von Shuckmann device such that  the air resistance of the dry powder inhaler is 0.0325KPa* 0.5 minutes/liter, as taught by Palmer, for the purpose of ensuring the device is suitable for use for a person with relatively poor breathing ability (Palmer; para. [0015]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Von Shuckmann in view of Djupesland, Althorpe, Young, Donovan ‘150, and Donovan ‘747 as applied to claim 17 above, and further in view of Horlin (US 6,230,707 B1).
Regarding claim 19, the modified Von Shuckmann teaches the invention as previously claimed, but does not teach wherein the length of the outlet duct is 25-36mm.
However, Horlin teaches an inhaler device (Horlin; abstract) wherein the length of the outlet duct is 25-36 mm (length of mouthpiece or tubular member is 2-6 cm, or 20-60 mm) (Horlin; col. 5, lines 36-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Von Shuckmann device such that  the length of the outlet duct is 25-36mm, as taught by Horlin, for the purpose of providing the device with a specific suitable length which helps to ensure the device is a slim and compact unit (Horlin; col. 5, lines 36-48).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,073,629 by Hardy et al. is considered to be relevant as it discloses a device for providing a rotational flow having tangential ducts and inner baffles, giving the device the appearance of a turbine. 
US 2007/0295332 A1 by Ziegler et al. is considered to be relevant as it discloses an inhaler device with a capsule chamber having two tangential ducts.
US 2006/0207596 A1 by Lane is considered to be relevant as it discloses an inhaler in which two capsules of medicament can be dispensed simultaneously. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785